DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 17/811978 filed July 12, 2022. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first moveable stage" and “the second moveable stage” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination claim 13 will be treated as being dependent on claim 2, which does recite those limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boitnott et al. (US 5,667,592).
Regarding claim 1: Boitnott et al. discloses a wafer processing system (10) which includes four processing stations (39-42), each isolated from each other via a sleeve barrier and each capable of supplying a different material reactant (col. 3 lines 11+, col. 4 lines 1-31), a wafer handling chamber (28) which is an intermediate space, a substrate transfer carousel (30) which is a spider, as defined by the instant specification, that moves the wafers in the wafer handling chamber (28) between stations, and where a gap is provided between each of the stations (39-42) (col. 2 lines 53+, figure 1). While Boitnott et al. does not explicitly disclose that no surface of the reactor is substantially contacted with multiple reactants, Boitnott et al. nevertheless discloses a set of cylindrical sleeves (46-49) provided in correspondence with each station (39-42) in order to chemically isolate those stations from each other during processing (col. 2 lines 66+, col. 3 lines 1-19, figure 1). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In the instant case the sleeves (46-49) which ensure each station is isolated from each other also ensure that no surface of the reactor is substantially contacted with multiple reactants from multiple chambers.
Regarding claim 4: Boitnott et al. discloses the sleeves (46-49) as discussed above which are physical barriers that isolate a wafer from a different station, such that lowering the sleeves allows access to the transfer carousel (30) in the handling chamber (28) which subsequently moves the wafers (col. 2 lines 53+, col. 3 lines 1-19, figure 1). 
Regarding claim 7: Boitnott et al. discloses that the process gas and byproducts are exhausted through an exhaust gas conduit after processing, which is a purge step (col. 3 lines 26-38).
Regarding claim 8: Boitnott et al. does not explicitly disclose that the reactor is configured to prevent the simultaneous presence of substantial quantities of the two reactants in any station, but Boitnott et al. nevertheless discloses a set of cylindrical sleeves (46-49) provided in correspondence with each station (39-42) in order to chemically isolate those stations from each other during processing (col. 2 lines 66+, col. 3 lines 1-19, figure 1). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In the instant case the sleeves (46-49) which ensure each station is isolated from each other also ensure that the simultaneous presence of substantial quantities of multiple stations’ reactants is prevented. 
Regarding claim 9: Boitnott et al. discloses that the chamber is arranged such that most of the material from the reactant gas is deposited on the wafer surface, and while a small amount may be deposited on other surfaces within the station, it still “substantially” prevents deposition on those surfaces as claimed (col. 4 lines 1-22).
Regarding claims 10-11: Boitnott et al. discloses the sleeves (46-49) are physical, metal cylinders which provide gas isolation between the stations (col. 2 lines 53+, col. 3 lines 1-19, figure 1). 
Regarding claim 12: Boitnott et al. discloses that the stations (39-42) are all in fixed locations relative to each other (see figures 1-6). 
Regarding claim 14: Boitnott et al. discloses that the stations each have at least one inlet gas conduit, which is a gas line (col. 3 lines 26-38).
Regarding claims 15-16: Boitnott et al. discloses four stations (39-42), each of which can treat any number of wafers (18) provided from a cassette (16) with any suitable reactant, where each station is gas isolated from each other station by the sleeves (46-49) (col. 3 lines 11+, col. 4 lines 1-31, figure 1). 
Regarding claims 17-18: Boitnott et al. discloses that the sleeves (46-49) are raised when a substrate is being exposed to process gasses, such that the stations are in gas isolation from each other during any one processing step which inherently occurs prior to any other wafer entering that particular chamber (col. 2 lines 66+, col. 3 lines 1-19, figure 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boitnott et al. as applied to claims 1, 4, 7-12 and 14-18 above. 
Regarding claim 19: Boitnott et al. teaches that one of the stations may have a heating well (140) which is a susceptor having heating elements (154) embedded therein (col. 5 lines 20-35, figures 3-4). Boitnott et al. also teaches that during the standard processing that occurs in any of the other stations the wafer (18) on a susceptor is heated to a predetermined temperature (col. 3 lines 26+, col. 4 lines 1-22). Boitnott et al. however fails to explicitly disclose that the heating in the prior discussion is done by a heater within the susceptor. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the heating well (140) susceptors for all of the stations requiring a heated substrate because simple duplication of parts is not considered to be a patentable advance (MPEP 2144.04).
Regarding claim 20: Boitnott et al. teaches that each wafer (18) is heated to a predetermined temperature to allow the process gas to deposit a reactant on the surface (col. 3 lines 26-38). Each station therefore is configured to heat its wafer to a predetermined temperature for its particular process, and even if it happens to be the same temperature as another station that can still read on a “first temperature” and a “second temperature”.

Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boitnott et al. as applied to claims 1, 4, 7-12 and 14-20 above and further in view of Kawano (US 2004/0221808).
Regarding claim 2: Boitnott et al. teaches that the wafers in each station are held by a fork (316) provided with a manipulator (318) which maneuvers the fork for transport in and out of the processing station by the carousel (30) (col. 6 lines 15-28, figure 6). While this strongly suggests that the fork (316) is a stage which moves the substrate between the station and the handling chamber (28) Boitnott et al. does not make it explicitly clear that this is the case. However, Kawano discloses a very similar deposition apparatus which is provided with a movable susceptor (4) which holds the substrate (13) with lift pins (9) and moves the substrate (13) vertically between an upper reaction chamber (2) and a lower transfer chamber (3) (par. 46, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a movable susceptor arrangement as taught by Kawano in each of the stations of Boitnott et al. because Kawano discloses that this completely isolates the transfer area and reaction area to reduce contamination while minimizing purging time (pars. 4-12).
Regarding claim 3: Boitnott et al. and Kawano discloses that the susceptor (4) includes lift pins (9) that lift the substrate while in the transfer area (par. 46, figure 1).
Regarding claim 13: Boitnott et al. discloses that the carousel (30) moves the wafers by way of rotation (col. 4 lines 23-31, figures 1-2).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boitnott et al. as applied to claims 1, 4, 7-12 and 14-20 above and further in view of Koh (US 2008/0075858).
Regarding claim 5: Boitnott et al. fails to explicitly disclose a purge location which receives the first substrate after it contacts a first reactant, and before being received in the second station, where the purge location is not in gas communication with the first or second stations. However, Koh discloses a similar ALD apparatus in which a plurality of reaction spaces (160, 170, 180, 190) are provided where two of them provide a purge gas and two provide reactant gasses (par. 91, figure 4A), where the substrate is moved sequentially from station to station (pars. 65-67) such that a substrate enters the purge location after the first reactant station and before the second. It would have been obvious for one of ordinary skill in the art to supply purge gas at purge locations as taught by Koh for the apparatus of Boitnott et al. because Koh teaches that separating the purge area into spatially divided sections improves processing speed (pars. 12-14), and that supplying a pulse of purge gas between pulses of reactant gasses reduces phase reactions between reactants (par. 6).
Regarding claim 6: Boitnott et al. and Koh teach that the purge location is outside of the two stations, such that it could be considered to be within the wafer handling chamber (28) corresponding to the claimed intermediate space (Koh figure 4a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
12/9/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717